
	
		II
		109th CONGRESS
		2d Session
		S. 3970
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Allen introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to direct the
		  President to establish an energy security working group.
	
	
		1.Energy Security Working
			 GroupSubtitle A of title XIV
			 of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1061) is amended
			 by adding at the end the following:
			
				1408.Energy
				Security Working Group
					(a)EstablishmentAs
				soon as practicable after the date of enactment of this section, the President
				shall establish a working group to be known as the Energy Security
				Working Group (referred to in this section as the Working
				Group).
					(b)MembershipThe
				Working Group shall be composed of at least 1 representative of each of—
						(1)the Department of
				Commerce;
						(2)the Department of
				Defense;
						(3)the Department of
				Energy;
						(4)the Department of
				State; and
						(5)each intelligence
				agency of the Federal Government.
						(c)Duties
						(1)Inventory of
				energy reservesThe Working Group shall develop an inventory of
				worldwide energy reserves to assist the Federal Government—
							(A)to prioritize
				potential alliances between the United States and foreign countries; and
							(B)to recognize
				undue influences, if any, on strategically important foreign countries.
							(2)Strategic
				plan
							(A)In
				generalThe Working Group, in cooperation with foreign countries
				to the maximum extent practicable, shall develop a strategic plan for the
				United States to identify and support strategic energy alliances, including
				bilateral and multilateral treaties, between the United States and foreign
				countries.
							(B)ReportsNot
				later than 1 year after the date of enactment of this section, and annually
				thereafter, the Working Group shall submit to Congress a report
				describing—
								(i)the strategic
				plan developed under subparagraph (A), including any updates to the plan during
				the preceding calendar year; and
								(ii)progress made in
				implementing the strategic
				plan.
								.
		
